TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00598-CV


                                         Z. L., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




            FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY,
   NO. D-1-FM-12-004314, HONORABLE RHONDA HURLEY, JUDGE PRESIDING




                                            ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on August 30,

2013. By request to this Court dated September 9, 2013, Marlene Erives requested an extension

of ten days.

               Effective March 1, 2012, amendments to the Texas Rules of Appellate Procedure

adopted by Texas Supreme Court Miscellaneous Docket No. 12-9030 prohibit this Court from

granting extensions of over 10 days for the filing of reporters’ records in accelerated appeals,

including those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c).

Further, any extensions of time granted for the filing of the reporters’ records may not exceed 30

days cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Marlene Erives is hereby

ordered to file the reporter’s record in this case on or before September 19, 2013. If the record is
not filed by that date, Erives may be required to show cause why she should not be held in

contempt of court.

              It is ordered on August 9, 2013.



Before Chief Justice Jones, Justices Pemberton and Field